COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-15-00125-CR


ZINA LAPAZ BISHOP                                                 APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1384629D

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Zina Lapaz Bishop attempts to appeal from her conviction for

attempted possession of a controlled substance by fraud, namely: codeine. Tex.

Health & Safety Code Ann. § 481.129(a)(4) (West Supp. 2014). Bishop entered

an open plea of guilty, and the trial court sentenced her to eight months’

confinement in state jail. Pursuant to the written plea admonishments that were


      1
      See Tex. R. App. P. 47.4.
signed by Bishop and her attorney, Bishop waived her right to appeal. The trial

court’s amended certification states that “the defendant has waived the right of

appeal.”

      On July 31, 2015, we notified Bishop that this appeal could be dismissed

based on the trial court’s certification unless she or any party desiring to continue

the appeal filed a response on or before August 10, 2015, showing grounds for

continuing the appeal. See Tex. R. App. P. 25.2(d), 44.3. No response has

been filed.

      In accordance with the trial court’s certification, we therefore dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).2



                                                    /s/ Sue Walker
                                                    SUE WALKER
                                                    JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 3, 2015

      2
        Before we received the trial court’s amended certification, Bishop’s
counsel filed “Appellant’s Brief filed in part pursuant to Anders v. California” and a
motion to withdraw. Because we dismiss the appeal based on the trial court’s
certification, we need not consider Bishop’s counsel’s brief, and we deny
Bishop’s counsel’s motion to withdraw as moot. See Garcia v. State, No. 04-04-
00716-CR, 2005 WL 709143, at *1 (Tex. App.—San Antonio Mar. 30, 2005, no
pet.) (mem. op., not designated for publication) (dismissing appeal based on trial
court’s certification, not considering the Anders brief, and denying counsel’s
motion to withdraw as moot).


                                          2